--------------------------------------------------------------------------------

EXHIBIT 10.33
 
 
SETTLEMENT AND RELEASE AGREEMENT
 
THIS SETTLEMENT AND RELEASE AGREEMENT (this “Agreement”) is entered into and
effective as of September 29, 2010, by and among Peltz Capital Management, LLC,
a Delaware limited liability company ("PCM"), Single Touch Systems, Inc., a
Delaware corporation (the "Company"), and Anthony Macaluso, an individual
("Macaluso").
 
RECITALS
 
WHEREAS, PCM and the Company entered into that certain Non-Exclusive Special
Advisory Services Agreement, dated October 30, 2008, by and between PCM and the
Company (the "Advisory Services Agreement");
 
WHEREAS, PCM is the holder of that certain Warrant to Purchase Common Stock,
dated October 28, 2008, issued by the Company (the "Warrant");
 
WHEREAS, PCM and the Company entered into to that certain Registration Rights
Agreement, dated October 24, 2008, by and between PCM and the Company (the
"Registration Rights Agreement");
 
WHEREAS, PCM and Macaluso entered into that certain Letter Agreement, dated
October 24, 2008 (the "Macaluso Agreement," and collectively with the Advisory
Services Agreement, the Warrant and the Registration Rights Agreement, the
"Transaction Documents");
 
WHEREAS, on July 2, 2010, in compliance with Section 1(b)(i) of the Warrant, PCM
elected to exercise its right under the Warrant to a "cashless exercise" for
250,000 shares of common stock of the Company (the "Cashless Exercise");
 
WHEREAS, certain disputes have arisen among the parties hereto with respect to
the transactions contemplated by the Transaction Documents and the Cashless
Exercise; and
 
WHEREAS, the parties hereto desire to settle all claims among them including
those with respect to the Transaction Documents and the Cashless Exercise upon
the terms and subject to the conditions hereinafter set forth.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the covenants, agreements, representations
and warranties set forth herein and for other good and valuable consideration,
the receipt and adequacy of which is hereby acknowledged, the parties hereto
agree as follows:
 
ARTICLE 1
PAYMENT AND WARRANT CLARIFICATION AND ADJUSTMENTS
 
1.1           Payment to PCM.  On August 11, 2010, the Company paid to PCM and
PCM acknowledges receipt of Four Hundred Fifty Thousand Dollars ($450,000) by
wire transfer of immediately available funds.
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
1.2           Cashless Exercise.  As of the date of this Agreement, PCM has
exercised 125,000 warrants and received the required number of warrant shares
pursuant to those exercises. The parties acknowledge and agree that the July 2,
2010 exercise of 250,000 warrants was previously rescinded.
 
1.3           Warrant Clarification.  With respect to the Warrant, PCM and the
Company acknowledge and agree as follows:
 
(a)           the number of Warrant Shares (as defined in the Warrant) issuable
pursuant to the Warrant as of the date hereof (and after giving effect to the
issuance described in Section 1.2) is ten million, eight hundred seventy five
thousand (10,875,000);
 
(b)           the Exercise Price (as defined in the Warrant) as of the date
hereof is Eight Cents ($0.08) per share of common stock (the "Clarified Exercise
Price"); and
 
(c)           all references to "1.5" in Section 1(b)(iii) of the Warrant shall
hereafter be deemed to be references to "3" and all references to “3 Business
Days” shall be hereafter be deemed to be references to “5 Trading Days.”
 
Concurrently with the execution hereof, the Company shall cause its Chief
Executive Officer to issue a Warrant Adjustment Certificate, in the form
attached hereto as Exhibit A, certifying as to the accuracy of the statements
contained in subsections (a) and (b), as required by Section 3(e) of the
Warrant.
 
1.4           Certain Adjustments Upon an Effective Registration Statement.  In
the event that the Company successfully completes a registration statement
covering not less than three million, eight hundred seventy five thousand
(3,875,000) of the Warrant Shares issuable to PCM (and retained by PCM after the
transfers contemplated by this Section 1.4) with a declared effective date on or
prior to March 23, 2011 (the "Registration Statement") such that PCM may sell
such Warrant Shares without regard to any limitations under Securities Act Rule
144 ("Rule 144"), as amended, then:
 
(a)           PCM will promptly assign to the Company the right to receive seven
million (7,000,000) Warrant Shares issuable pursuant to the Warrant and will
promptly execute and deliver to the Company a Warrant Power relating thereto,
substantially in the form attached hereto as Exhibit B; and
 
(b)           the number of Warrant Shares issuable pursuant to the Warrant and
retained by PCM shall be reduced to three million, eight hundred seventy five
thousand (3,875,0000) shares.
 
The parties acknowledge and agree that PCM is making no representations and
warranties of any kind with respect to any rights transferred pursuant to
Section 1.4(a) and has agreed to effectuate such transfer solely at the request
of the Company and Macaluso.  The Company shall indemnify PCM, its members and
their respective affiliates and/or representatives with respect to any claims,
demands, losses, liabilities, fees or expenses, including, without limitation,
income or other applicable tax liabilities, arising out of or relating to the
matters contemplated by this Section 1.4 .
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
1.5           Termination of Certain Obligations Following an Effective
Registration Statement.  In the event that: (i) the conditions set forth in
Section 1.4 have been, and remain at all times, satisfied, and (ii) PCM has
successfully exercised its right to acquire at least three million, eight
hundred seventy five thousand (3,875,000) Warrant Shares at a price of not more
than the Clarified Exercise Price, or (iii) the Registration Statement has been
declared effective for 18 months, then:
 
(a)           the Company shall be deemed to have delivered to PCM the full
number of Warrant Shares it is obligated to issue and deliver to PCM under the
Warrant; and
 
(b)           Macaluso's obligations to deliver warrants pursuant to the
Macaluso Agreement shall terminate and be of no further force or effect
whatsoever.
 
1.6           Interference with Right to Seller.  At no time shall the Company
or Macaluso interfere, impede, obstruct, block or hinder, directly or
indirectly, PCM's attempts to exercise the Warrants or to sell the shares
issuable upon such exercise, including, without limitation, by attempting to
revoke the Power of Attorney.  In the event of the breach of this Section by the
Company and/or Macaluso, the Company shall pay to PCM in immediately available
funds an amount equal to One Hundred Thousand Dollars ($100,000) for each such
breach, which amount shall be in addition to any other rights and remedies
available to PCM hereunder.
 
1.7           Adjustment to Share Numbers.  The parties acknowledge and agree
that the number of Warrant Shares specified by Sections 1.4, 1.5 and 1.09 shall
be subject to: (a) adjustment to the same extent, and with the same effect, as
adjusted for any of the transactions described in Sections 3(a)-(c) and 3(f) of
the Warrant, (b) reduction to the same extent as the number of Warrant Shares
(other than those described in Section 1.2) sold by PCM pursuant to a valid
exemption from registration under the Securities Act of 1933, as amended, under
Rule 144 prior to the obtaining of an effective Registration Statement by the
Company, and (c) PCM shall have a complete blocking right over new issuances at
less than the $0.08 warrant strike price and if the Company violates the
blocking right, PCM shall be paid a cash payment equal to the difference of the
warrant strike price and the share price of the violating issuance times the
number of unexercised warrants held by PCM at the time of the violating
issuance.
 
1.8           No Other Changes.  Except as expressly set forth herein, all of
the terms and conditions of the Transaction Documents are hereby ratified and
confirmed and shall continue unchanged and in full force and effect, and all
references to the Transaction Documents shall mean the Transaction Documents as
amended by this Agreement.
 
1.9           Cancellation of Warrant Suspension and/or Termination.  If: (i)
the Registration Statement ceases to be effective at any time prior to the
earlier of: (A) the exercise and subsequent sale by PCM to an independent
third-party buyer of not less than three million, eight hundred seventy-five
thousand (3,875,000) Warrant Shares or (B) the date that is eighteen (18) months
after the Registration Statement is declared effective or (ii) the Company
and/or Macaluso violate the covenants contained in Section 1.7, then, without
further action on the part of any party hereto:
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
(a)           the adjustments and terminations set forth in Sections 1.4(b) and
1.5 shall be deemed rescinded and shall be of no further force and effect
whatsoever and the parties' respective rights and obligations under the
Transaction Documents shall continue to be in full force and effect, binding in
accordance with their respective terms, including, without limitation: (i) the
number of Warrant Shares issuable pursuant to the Warrant (after giving effect
to the issuance described in Section 1.2) being restored to ten million, eight
hundred seventy five thousand (10,875,000), less the number of shares sold by
PCM after the execution of this Agreement (notwithstanding the transfer
contemplated by Section 1.4(a)), (ii) the restoration of the Company's delivery
obligations with respect thereto and (iii) the reinstatement of the Macaluso
Agreement.  The Company shall take all action required to effectuate the
foregoing restorations and reinstatements;
 
(b)           the Company shall be liable to PCM and/or its members for the
amount of any income or other applicable taxes owed by PCM and/or its members in
connection with the adjustments contemplated by Section 1.09(a); and
 
(c)           the Company shall be liable to PCM for liquidated damages in the
amount of One Million Dollars ($1,000,000) for (i) each such instance of the
Registration Statement ceasing to be effective and (ii) each subsequent breach
of the Transaction Documents.
 
The adjustments contemplated by this Section 1.09 shall not terminate, reduce or
alter the indemnification obligations of the Company and/or Macaluso pursuant to
Section 1.4.
 
1.10           Power of Attorney; Irrevocable Transfer Agent
Instructions.  Concurrently with the execution of this Agreement, the Company
and Macaluso shall execute and deliver to: (a) Harlan Peltz, the Power of
Attorney, in the form attached hereto as Exhibit C (the "Power of Attorney"),
and shall provide evidence of the delivery thereof to PCM, and (b) to PCM and to
Continental Stock Transfer & Trust Company, the irrevocable instructions in the
form attached hereto as Exhibit D.
 
1.11           Reimbursement of Legal Fees.  Concurrently with the execution of
this Agreement, the Company shall promptly reimburse PCM for Thirty Thousand
Dollars ($30,000) of legal fees and expenses incurred by PCM in connection with
the negotiation, execution and performance of this Agreement.
 
ARTICLE 2
RELEASES
 
2.1           Company Release.  Except as to such rights or claims as may be
contemplated by this Agreement, the Company and Macaluso and their respective
their parents, subsidiaries, affiliates, related companies, predecessors,
officers, directors, shareholders, employees, agents, successors,
representatives, assigns, principals, investors, insurers, re-insurers, excess
insurers, in-house attorneys, outside attorneys, heirs, executors and
administrators (collectively, the "Company Parties") hereby release, remise and
forever discharge PCM and all of its present and former parents, subsidiaries,
affiliates, related companies, predecessors, successors, managers, officers,
employees, agents, representatives, assigns, principals, members, investors,
insurers, re-insurers, excess insurers, in-house attorneys and outside attorneys
(collectively, the "PCM Parties") from any and all rights, claims,
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
demands, causes of action, liabilities, lawsuits, damages, expenses, costs and
fees, whether asserted or unasserted, known or unknown, actual or contingent,
heretofore or hereafter arising out of, connected with or related to the
dealings between the Company Parties and the PCM Parties prior to the effective
date of this Agreement.
 
2.2           PCM Release.  Except as to such rights or claims as may be
contemplated by this Agreement, the PCM Parties hereby release, remise and
forever discharge the Company Parties from any and all rights, claims, demands,
causes of action, liabilities, lawsuits, damages, expenses, costs and fees,
whether asserted or unasserted, known or unknown, actual or contingent,
heretofore or hereafter arising out of, connected with or related to the
dealings between the PCM Parties and the Company Parties prior to the effective
date of this Agreement.
 
2.3           Claims Not Released.  Notwithstanding the foregoing release, the
parties do not release one another from any and all rights, claims, demands,
causes of action, liabilities, lawsuits, damages, expenses, costs and fees,
whether asserted or unasserted, known or unknown, actual or contingent,
heretofore or hereafter arising out of, connected with or related to this
Settlement and Release Agreement or the Transaction Documents hereafter as
amended by this Agreement.
 
2.4           Statutory Waiver.  The parties specifically waive the benefit of
the provisions of California Civil Code Section 1542 (or similar statues of
other jurisdictions), which reads as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


The parties have been advised by their attorneys regarding the meaning of
California Civil Code Section 1542 and of the implications of waiving the
benefits thereof.  The waiver of California Civil Code Section 1542 (or similar
statutes of other jurisdictions) is an essential term of this Agreement.
 
2.5           Tax Advice.  PCM, on the one hand, and the Company and Macaluso,
on the other, acknowledge and agree that each party has relied exclusively upon
his or its own, independent legal and tax advisers for advice (including tax
advice) in connection with this Agreement.
 
2.6           Dismissal of Suits.  PCM, on the one hand, and the Company and
Macaluso, on the other, shall promptly take all steps necessary to dismiss with
prejudice any and all pending complaints, charges and grievances against the
other, regardless of whether they are or have been filed internally or
externally.
 
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
2.7           No Admission.  The parties acknowledge and agree that this
Agreement is not and shall not be construed to be an admission or any violation
of any federal, state or local statute or regulation, or of any duty owed by any
party.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
 
3.1           Company and Macaluso Representations. The Company and Macaluso
hereby confirm and acknowledge that they: (a) have read the terms of this
Agreement, (b) have hereby been advised in writing to consult with an attorney
of their own choice prior to executing this Agreement, (c) have had an
opportunity to do so, (d) understand this Agreement’s terms and effects, (e)
have in fact been advised by counsel of their own choosing, (f) are satisfied
with the representation provided by their counsel, (g) have the full power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby, (h) have not assigned or transferred any of
the matters which are being released by the Company Parties pursuant to this
Agreement and (i) have not entered into any transactions that have not
previously been disclosed to PCM that materially affect any of PCM's rights
under the Transaction Documents.  The Company and Macaluso further confirm and
acknowledge that neither PCM nor any of its representatives has made any
representations to the Company and/or Macaluso concerning this Agreement other
than those contained herein.
 
3.2           PCM Representations.  PCM hereby confirm and acknowledge that it:
(a) has read the terms of this Agreement, (b) has hereby been advised in writing
to consult with an attorney of its own choice prior to executing this Agreement,
(c) has had an opportunity to do so, (d) understands this Agreement’s terms and
effects, (e) has in fact been advised by counsel of its own choosing, (f) is
satisfied with the representation provided by its counsel, (g) has the full
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby, (h) has not assigned or transferred any of the
matters which are being released by the PCM Parties pursuant to this Agreement.
 
ARTICLE 4
MISCELLANEOUS
 
4.1           Non-Disparagement.  For a period of two (2) years after the date
hereof, PCM, on the one hand, and the Company and Macaluso, on the other, agree
that they will not disparage the other in any manner
whatsoever.  Notwithstanding anything to the contrary, this Section 4.1 will not
prevent or limit a party from giving truthful testimony or other legally
compelled disclosures.
 
4.2           Confidentiality.  The parties covenant and agree that they will
not communicate or disclose the terms of this Agreement to any persons except as
required by law or: (a) by PCM or the Company, to the members of its Board of
Directors or Managers, attorneys and other professional advisors and (b) by
Macaluso, to members of his immediate family, his attorneys and his other
professional advisors.
 
4.3           Company and Macaluso Breach.  The Company and Macaluso acknowledge
and agree that the release by the PCM Parties and the other promises of PCM as
set forth herein are expressly contingent upon the fulfillment and satisfaction
of the obligations of the Company and Macaluso
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
as set forth in this Agreement and the Transaction Documents hereafter as
amended by this Agreement.  The benefits provided by and obligations of PCM
pursuant to this Agreement shall immediately terminate upon the Company and/or
Macaluso's material breach or non-compliance with this Agreement or the
Transaction Documents, as amended hereby.
 
4.4           Interest.  In the event that any amounts owed by the Company
and/or Macaluso pursuant to this Agreement are not paid on the dates specified
herein or in the Transaction Documents, as applicable, such amounts shall
thereafter bear interest at a rate of ten percent (10%) per annum.  Interest
shall be calculated on the basis of a year of 365 or 366 days, as applicable,
and charged for the actual number of days elapsed.  Notwithstanding any
provision of this Agreement, in no event shall the amount of interest paid or
agreed to be paid by the Company and/or Macaluso exceed an amount computed at
the highest rate of interest permissible under applicable law.
 
4.5           Liquidated Damages.  Each of the parties hereto acknowledges and
agrees that the breach or threatened breach of Sections 1.6 and 1.9 would result
in substantial damage to PCM and that it is and will be impracticable to
determine the actual monetary amount of such damages.  Accordingly, the parties
hereto hereby agree that such damages shall be presumed to be in an amounts set
forth in such Sections, and, in the event of the breach of such Sections by the
Company and/or Macaluso for each such breach, the Company shall pay to PCM in
immediately available funds an amount equal to the amounts specified
therein.  This provision with respect to the liquidated damages reflects the
parties best estimate of the actual damages that would be sustained by PCM in
the event of the breach of Sections 1.6 and 1.9 and not a penalty or forfeiture.
 
4.6           Press Releases.  PCM recognizes that, as a publicly traded
company, the Company may be required to issue a public press release with
respect to the subject matter of this agreement.  In the event that the Company
makes a public announcement concerning the transactions contemplated by this
Agreement, it shall provide PCM reasonable time to comment on and revise such
announcement, such revisions to be subject to the Company's approval (which
shall not be unreasonably delayed, withheld or conditioned).
 
4.7           Amendment and Waiver.  This Agreement may be amended if made in
writing by each party hereto.  Any provision of this Agreement may be waived;
provided, that no such waiver shall be binding upon an affected party hereto
unless set forth in a writing executed by such affected party and referring
specifically to the provision alleged to have been waived.  No course of dealing
between or among the parties hereto shall be deemed effective to modify, amend
or discharge any part of this Agreement or any rights or obligations of any
party hereto under or by reason of this Agreement and a waiver of any provision
by any party hereto on one occasion shall not be deemed to be a waiver of the
same or any other breach on a future occasion.
 
4.8           Assignment.  This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, except that neither this Agreement
nor any of the rights, interests or
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
obligations hereunder may be assigned or delegated by any party hereto
(including by operation of law) without the prior written consent of the other
parties hereto.
 
4.9           Notices.  All notices, demands and other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given: (a) when personally
delivered, sent by telecopy or electronic mail in portable document format (pdf)
(with hard copy to follow) (provided, that if sent after 5:00 pm local time at
the recipient's location, then notice shall be deemed to have been given on the
next business day of when sent) or delivered by reputable overnight express
courier (charges prepaid), or (b) three (3) days following mailing by certified
or registered mail, postage prepaid and return receipt requested.  Unless
another address is specified in writing, notices, demands and communications to
the parties shall be sent to the addresses indicated below:
 
If to PCM, to:
 
Peltz Capital Managements, LLC
c/o Trian Partners LLC
280 Park Avenue
New York, NY 10017
Facsimile No.:   (212) 451-3260
Attention:  Harlan D. Peltz


If to the Company or Macaluso, to:
 
Single Touch Systems, Inc.
2235 Encinitas Blvd., Suite 210
Facsimile No.:   (760) 438-1171
Attention:  Anthony Macaluso


4.10           Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner so as to be effective and valid
under applicable law, but if any provision of this Agreement or the application
of any such provision to any person or circumstance is held to be prohibited by
or invalid, illegal or unenforceable under applicable law in any respect by a
court of competent jurisdiction, then such provision shall be ineffective only
to the extent of such prohibition or invalidity, illegality or unenforceability,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.  Furthermore, in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.
 
4.11           Entire Agreement.  This Agreement and any agreements and
documents referred to herein contain the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings, whether written or oral,
relating to such subject matter in any way.
 
4.12           Governing Law.  THE LAW OF THE STATE OF DELAWARE SHALL GOVERN ALL
QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, INTERPRETATION AND
ENFORCEABILITY OF THIS AGREEMENT AND THE PERFORMANCE OF
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
THE OBLIGATIONS IMPOSED BY THIS AGREEMENT, WITHOUT GIVING EFFECT TO ANY CHOICE
OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF DELAWARE
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE.
 
4.13           Waiver of Jury Trial.  TO THE EXTENT PERMITTED BY LAW, THE
PARTIES IRREVOCABLY WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY CERTIFICATE,
DOCUMENT, AGREEMENT OR INSTRUMENT DELIVERED OR TO BE DELIVERED BY ANY PARTY
HERETO IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT.
 
4.14           Submission to Jurisdiction.  Each of the parties hereto submits
to the jurisdiction of the Chancery Court of the State of Delaware and/or the
Federal District Court for the District of Delaware in any action or proceeding
arising out of or relating to this Agreement and agrees that all claims in
respect of the action or proceeding shall be heard and determined in any such
court.  Each party hereto also agrees not to bring any action or proceeding
arising out of or relating to this Agreement in any other court.  Nothing in
this Section 4.14, however, shall affect the right of any party hereto to serve
legal process in any other manner permitted by law or at equity.  Each party
hereto agrees that a final judgment in any action or proceeding so brought shall
be conclusive and may be enforced by suit on the judgment or in any other manner
provided by law or at equity.
 
4.15           Specific Performance.  Each of the parties hereto acknowledges
and agrees that the other parties hereto would be damaged irreparably in the
event that any of the provisions of this Agreement are not performed in
accordance with their specific terms or otherwise are breached.  Accordingly,
each of the parties hereto agrees that the other parties hereto shall be
entitled to an injunction or injunctions to prevent breaches of the provisions
of this Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted in any court of the United States or
any state thereof having jurisdiction over the parties and the matter (subject
to the provisions set forth in Section 4.14 hereof), in addition to any other
remedy to which he or it may be entitled, at law or in equity.
 
4.16           No Third-Party Beneficiaries.  Except with respect to the
releases provided to the Company Parties and PCM Parties set forth in Sections
2.1 and 2.2 hereof, this Agreement is for the sole benefit of the parties hereto
and their permitted assigns and nothing herein expressed or implied shall give
or be construed to give any person, other than the parties hereto and such
permitted assigns, any legal or equitable rights hereunder.
 
4.17           Further Assurances.  Each of the parties hereto agrees to sign
any additional documents and to take all further actions as may be reasonably
necessary to carry out the terms of this Agreement.
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
4.18           Interpretation.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.  Pronouns in masculine, feminine and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires.  Each party to this Agreement has jointly participated in the drafting
of this Agreement and been advised to consult with independent legal
counsel.  The parties agree that the rule of construction that any ambiguities
are to be resolved against the drafting party or parties will not be employed in
any interpretation of this Agreement.  Unless otherwise specified in this
Agreement, all references to currency, monetary values and dollars set forth
herein shall mean United States (U.S.) dollars and all payments hereunder shall
be made in United States dollars.
 
4.19           Attorneys’ Fees.  The prevailing party in any lawsuit, claim,
proceeding, litigation, arbitration, action or investigation between PCM, on the
one hand, and the Company and/or Macaluso, on the other, with respect to this
Agreement shall also be entitled to recover reasonable attorneys’ fees and costs
of suit in addition to any other relief awarded such prevailing party.
 
4.20           Independent Legal Counsel.  Each of the parties hereto represents
and warrants that such party has consulted with legal counsel concerning the
terms of this Agreement and the legal implications thereof.  Each party hereto
and her or its counsel have participated in the drafting of the terms and
conditions set forth in this Agreement, and, accordingly, the rule of
construction that any ambiguities are to be resolved against the drafting party
will not be employed in any interpretation of this Agreement.
 
4.21           Counterparts.  This Agreement may be executed in one or more
counterparts (including by means of telecopied or electronic signature pages),
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties hereto and delivered to the other party hereto.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
 
 

 
- 10 -

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Settlement and Release
Agreement to be duly executed and delivered as of the date first above written.
 

 
"PCM"
 
Peltz Capital Management, LLC, a Delaware limited liability company
 
/s/ Harlan
Peltz                                                                               
Harlan Peltz
Member
 
 
 
"COMPANY"
 
Single Touch Systems, Inc., a Delaware corporation
 
/s/ Anthony
Macaluso                                                                 
Anthony Macaluso
Chief Executive Officer
 
 
 
"MACALUSO"
 
/s/ Anthony
Macaluso                                                                 
Anthony Macaluso
 



 
 
 
 
 
 
Signature Page to Settlement and Release Agreement

 
- 11 -

--------------------------------------------------------------------------------

 

 
Exhibit A


Warrant Adjustment Certificate


I, Anthony Macaluso, do hereby certify that I am the duly elected, acting and
qualified Chief Executive Officer of Single Touch Systems, Inc., a Delaware
corporation (the “Company”); and pursuant to Section 3(e) of that certain
Warrant to Purchase Common Stock, dated October 28, 2008 (the "Warrant"), issued
by the Company to Peltz Capital Management, LLC, a Delaware limited liability
company ("PCM"), I do hereby further certify to PCM that:
 
1.           the number of Warrant Shares (as defined in the Warrant) issuable
pursuant to the Warrant as of the date hereof (and after giving effect to the
"cashless exercise" by PCM as of the date hereof) is ten million, eight hundred
seventy-five thousand (10,875,000);
 
2.           the Exercise Price (as defined in the Warrant) as of the date
hereof is Eight Cents ($0.08) per share of common stock; and
 
3.           there have been no other adjustments to the Warrant as of the date
hereof other than as described herein.
 
IN WITNESS WHEREOF, the undersigned has executed this Warrant Adjustment
Certificate as of the date set forth above.
 
Dated:
 
/s/ Anthony Macaluso     Anthony Macaluso     Chief Executive Officer  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- A - 1 -

--------------------------------------------------------------------------------

 

 
Exhibit B


Company Warrant Power


FOR VALUE RECEIVED, Peltz Capital Management, LLC, a Delaware limited liability
company (“Assignor”), does hereby assign and transfer to Single Touch Systems,
Inc., a Delaware corporation (the “Corporation”), the right to receive seven
million (7,000,000) shares of common stock of the Corporation, pursuant to the
terms of that certain Warrant to Purchase Common Stock, dated October 28, 2008,
issued by the Corporation, and does hereby irrevocably constitute and appoint
any party to transfer said stock on the books of the Corporation with full power
of substitution in the premises.




Dated:
 
 
Peltz Capital Management, LLC, a Delaware limited liability company          
By:________________________________________________    
Name:______________________________________________    
Title:_______________________________________________  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
- B - 1 -

--------------------------------------------------------------------------------

 

Exhibit C


Power of Attorney


The undersigned hereby irrevocably make, constitute and appoint Harlan Peltz
("Attorney-In-Fact"), with full power of substitution, as their true and lawful
attorney to act for them in their names, place and stead, and for their use and
benefit, to serve as their escrow agent with respect to: (a) the exercise by
Peltz Capital Management, LLC, a Delaware limited liability company ("PCM") of
(i) that certain Warrant to Purchase Comment Stock, dated October 28, 2008,
issued by Single Touch Systems, Inc., a Delaware limited liability company or
(ii) any warrants issued in connection with that certain Letter Agreement, dated
October 24, 2008, by and between PCM and Anthony Macaluso, with respect to the
issuance of warrants to PCM and (b) the transfer of any shares issued in
connection with the exercise of the foregoing, in each case as requested by PCM.
 
The undersigned hereby grant to Attorney-In-Fact full power and authority to do
and perform each and every act and thing which may be necessary or convenient in
connection with any of the foregoing and to otherwise consummate the
transactions contemplated by the foregoing agreements, as fully, to all intents
and purposes, as we might or could do, if personally present, hereby ratifying
and confirming all that Attorney-In-Fact shall lawfully do or cause to be done
by authority hereof.
 
Attorney-in-Fact is empowered to determine with absolute discretion the time
when, the purpose for, the conditions upon and the manner in which any right or
power conferred hereby is exercised.
 
The power and authority granted hereby shall be irrevocable and shall be deemed
coupled with an interest.  Any third party may act in reliance on this
instrument without liability to the undersigned.  Attorney-in-Fact is authorized
and directed to commence enforcement proceedings, at our expense, against any
third party who fails to honor this power of attorney.
 
Our successors and assigns shall be bound by Attorney-in-Fact's acts under this
power of attorney.
 

 
Single Touch Systems, Inc., a Delaware corporation
 
/s/ Anthony
Macaluso                                                                   
Anthony Macaluso
Chief Executive Officer
 
 
 
 
/s/ Anthony
Macaluso                                                                   
Anthony Macaluso
 




 
- C - 1 -

--------------------------------------------------------------------------------

 

 
Exhibit D


Transfer Instructions




IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
SINGLE TOUCH SYSTEMS, INC.
 
September 29, 2010
 
 
Continental Stock Transfer & Trust Company
17 Battery Place
New York, NY 10004
 
 
Ladies and Gentlemen:
 
Reference is made to: (a) that certain Warrant to Purchase Common Stock, dated
October 28, 2008 (the "Warrant"), issued by the Single Touch Systems, Inc., a
Delaware corporation (the "Company"), to Peltz Capital Management, LLC, a
Delaware limited liability company ("PCM"), pursuant to which the Company issued
to PCM warrants to acquire shares of common stock of the Company ( the
"Underlying Shares"), attached hereto as Exhibit A, and (b) that certain
Settlement and Release Agreement, effective September 29, 2010, by and among the
Company, PCM and Anthony Macaluso, an individual, attached hereto as Exhibit B
(the "Settlement Agreement," and collectively with the Warrant, the "Transaction
Documents").  As of the date hereof, the number of Underlying Shares acquirable
by PCM pursuant to the warrant is ten million, eight hundred seventy-five
thousand (10,875,000), which number is subject to adjustment as set forth in the
Transaction Documents.
 
You are irrevocably authorized and instructed to reserve a sufficient number of
shares of common stock (initially ten million, eight hundred seventy-five
thousand (10,875,000) shares) of the Company for issuance upon exercise of the
Warrant in accordance with the terms thereof. You are hereby further irrevocably
authorized and directed to issue the shares of common stock so reserved upon
your receipt of an exercise notice, duly executed by PCM in accordance with the
terms of the Warrant. Any exercise notice delivered hereunder shall constitute
an irrevocable instruction to process such notice in accordance with the terms
thereof. Such notice may be transmitted to you by facsimile or any commercially
reasonable method.
 
The transfer agent, Continental Stock Transfer & Trust Company ("Continental"),
has not previously received contrary instructions from the issuer or its agents,
nor is Continental aware of any facts or circumstances that would make the
transaction improper or illegal under applicable U.S. laws or regulations.
 
A copy of the Warrant is attached hereto as Exhibit A. You should familiarize
yourself with your issuance and delivery obligations as transfer agent contained
therein. With respect to any exercise of the Warrant, the shares to be issued
are to be registered in the name of
 
 
 
- D - 1 -

--------------------------------------------------------------------------------

 
 
 
the registered holder submitting the exercise notice and the transfer agent
shall have received an opinion of counsel to the Company that such issuance of
the shares as defined is an exempt transaction under the Federal Securities Act
of 1933, as amended (the "1933 Act").
 
So long as you have received confirmation that the shares have been registered
under the 1933 Act or otherwise may be sold pursuant to Rule 144 promulgated
thereunder ("Rule 144") without any restriction as to the number of securities
as of a particular date that can be immediately sold, such shares should be
transferred, at the option of the holder of the Warrant as specified in the
exercise notice, either: (a) electronically by crediting the account of a prime
broker with the Depositary Trust Company through its Deposit Withdrawal Agent
Commission system or (b) in certificated form without any legend which would
restrict the transfer of the shares, and you should remove all stop-transfer
instructions relating to such shares. Until such time as you are advised by
counsel to the Company that the shares have been registered under the 1933 Act
or otherwise may be sold pursuant to Rule 144 without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
you are hereby instructed to place the following legend on the certificates:


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE
AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE UNDER SAID ACT."


The legend set forth above shall be removed and you are instructed to issue a
certificate without such legend to the holder of any shares upon which it is
stamped, if, unless otherwise required by applicable state securities laws: (a)
such shares are registered for sale under an effective registration statement
filed under the 1933 Act or otherwise may be sold pursuant to Rule 144 without
any restriction as to the number of securities as of a particular date that can
be immediately sold, (b) the Company is provided with an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such security may
be made without registration under the 1933 Act and such sale or transfer is
effected or (c) the Company is provided with reasonable assurances that such
shares can be sold pursuant to Rule 144.
 
The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection with the instructions
set forth herein, the performance of your duties hereunder
 
 
 
- D - 2 -

--------------------------------------------------------------------------------

 
 
 
and otherwise in respect hereof, including the costs and expenses of defending
yourself or themselves against any claim or liability hereunder, except that the
Company shall not be liable hereunder as to matters in respect of which it is
determined that you have acted with gross negligence or in bad faith. You shall
have no liability to the Company in respect to any action taken or any failure
to act in respect of this if such action was taken or omitted to be taken in
good faith, you shall be entitled to rely in this regard on the advice of
counsel.
 
The board of directors of the Company has approved the foregoing (irrevocable
instructions) and does hereby extend the Company’s irrevocable agreement to
indemnify your firm for all loss, liability or expense in carrying out the
authority and direction herein contained on the terms herein set forth.
 
The Company agrees that in the event Continental resigns as the Company’s
transfer agent, the Company shall engage a suitable replacement transfer agent 
that will agree as transfer agent and be bound by the terms and conditions of
these irrevocable instructions within five (5) business days.
 
PCM and its successors and assigns under the warrant are intended to be and are
third party beneficiaries hereof, and no amendment or modification to the
instructions set forth herein may be made without the consent of such investors.
 
These instructions are irrevocable by the Company and have been executed and
delivered pursuant to the Settlement Agreement.  Please execute this letter in
the space indicated to acknowledge your agreement to act in accordance with
those instructions.
 

  Very truly yours,        
 
Single Touch Systems, Inc., a Delaware corporation           /s/ Anthony
Macaluso                                          Anthony Macaluso     Chief
Executive Officer  

 
 
 
ACKNOWLEDGED AND AGREED:
 
Continental Stock Transfer & Trust Company


By:____________________________
Name:__________________________
Title:___________________________









 
- D - 3 -

--------------------------------------------------------------------------------

 
